DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May, 2021 has been entered. 

Election/Restrictions
Applicants elected group I (chemical compounds) and compound 5 without traverse in the reply filed on 4 Aug, 2020.

Claims Status
Claims 6-10, 13, 19-24, and 26-29 are pending.
Claims 6-9, 13, and 24 have been amended.
Claims 19-24 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10, 13, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (JP 5807140, cited by applicants) in view of Ruijtenbeek et al (Chembiochem (2001) 2 p171-179).  

Murayama et al discuss methods of making a peptide with the structure 
    PNG
    media_image1.png
    198
    365
    media_image1.png
    Greyscale
(paragraph 4).  Please note that this differs from applicant’s elected species solely by the N-terminal amino acid.  The final step of the synthesis of this 
The difference between this reference and the instant claims is that this reference describes a compound with a d-phenylalanine at the N-terminus rather than a glycine with an N-terminal modification.
Ruijtenbeek et al discuss peptoid-protein hybrids (title).  By moving at least some of the amino acid side chains to the nitrogen of the amino acid, the peptide can have improved stability (p171, 1st column, 1st paragraph).  However, this can result in loss of binding capability, so it is necessary to explore individually which amino acids can be so transformed (p171, 1st column, 2nd paragraph).
Therefore, it would be obvious to scan the amino acid sequence of the peptide of Murayama et al one by one with peptoid equivalents, to determine which residues can be changed to discover a peptide with improved stability while retaining activity, as discussed by Rujtenbeek et al.  As Ruijtenbeek et al teach that this is a general technique, an artisan in this field would attempt this process with a reasonable expectation of success.
Murayama et al discuss the peptide fflk(PIC) as an opioid receptor agonist.  Ruijtenbeek et al discuss one by one making each residue a peptoid, which will necessarily make the compound benzoyl-Gflk(PIC).  Claim 6, and claims dependent on it, require an extra methylene/methyl group or two compared to the benzoyl group made by the combination of Murayama et al and Ruijtenbeek et al, however, this includes embodiments that are not considered patentably distinct (MPEP 2144.09).  This renders obvious compounds 2, 5, and 8 of claim 10, which includes applicant’s elected species (compound 5), and renders obvious claims 6-10 and 26-29.
Murayama et al discuss an aqueous formulation, rendering obvious claim 13.
response to applicant’s arguments:
	Applicants argue that Murayama et al does not discuss poor stability, which they argue makes the motivation to combine invalid, and point out the differences between the compounds of Murayama et al and their compounds.
Applicant's arguments filed 10 May, 2021 have been fully considered but they are not persuasive.

Applicants argue that, because Murayama et al does not discuss poor stability, the motivation of improving stability is improper.  However, the lack of a statement that the invention of Murayama et al has poor 
Applicants next point out the differences between the compounds of Murayama et al and those of the claims.  However, there is no discussion of why these differences render the claims patently distinct, aside from their disagreement with the court case upon which the logic is based.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.